Case 6:16-cv-00409-CEM-KRS Document 90 Filed 05/13/19 Page 1 of 4 PageID 1366




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION


   JERRY HARVEY AUDIO HOLDING,
   LLC and JERRY HARVEY AUDIO,                        Case No. 6:16-cv-00409-CEM-KRS
   LLC,

                  Plaintiffs,

         v.

   1964 EARS, LLC (WA), 1964 EARS, LLC
   (OR), 64 AUDIO INC, JOHN DOE d/b/a
   SUMPTUOUS STOCK, and DB AUDIO
   SYSTEMS & PRODUCTIONS INC,

                  Defendants.
                                                  /

                         DEFENDANTS’ NOTICE TO THE COURT –
                           INTENT TO SEEK COSTS AND FEES

          Defendants 1964 Ears, LLC, an Oregon limited liability company (“1964 Ears (OR)”),

   1964 Ears LLC, a Washington limited liability company (“1964 Ears (WA)”), and 64 Audio

   Inc., a Washington corporation (“64 Audio”) (collectively, “Defendants”) present the

   following Notice of Defendants’ intent to seek Defendants’ costs and fees in this litigation, the

   three inter partes reviews stemming from this litigation, and any appeals Plaintiff Jerry Harvey

   Audio Holding, LLC (“Patent Owner”) may take from the three inter partes reviews stemming

   from this litigation, pursuant to 35 U.S.C. § 285, 28 U.S.C. § 1927, and the Court’s inherent

   authority to sanction. Defendants will request costs and fees in a separate motion, to be timely

   filed pursuant to Fed. R. Civ. P. 54(d)(2) and Local Rule 4.18(a).




                                                  1
Case 6:16-cv-00409-CEM-KRS Document 90 Filed 05/13/19 Page 2 of 4 PageID 1367




           This Notice is provided to the Court in light of Plaintiffs’ May 6, 2019 filing captioned

   “Notice of Voluntary Dismissal Pursuant to F.R.C.P. 41(a)(1)(A)(i).” (Dkt. #89.) Plaintiffs

   filed a similar document in their co-pending lawsuit against 1964 Ears (OR) on another patent.

   See Jerry Harvey Audio Holding, LLC et al. v. 1964 Ears, LLC et al., Case No. 6:14-cv-02083-

   CEM-KRS (Dkt. #142). 1964 Ears (OR) is simultaneously herewith filing a Response to the

   purported dismissal in that case, opposing the dismissal because the case is stayed without the

   conditions of the stay having been met.

           Defendants believe that procedurally, Plaintiffs should have requested to lift stay in this

   proceeding prior to filing the Notice of Voluntary Dismissal. However, Defendants recognize

   that in this case and only this case, Plaintiffs likely filed the dismissal in an effort to utilize the

   Rule 11 21-day safe harbor, as the purported dismissal was filed 20 days after Defendants

   served Plaintiffs with a Rule 11 motion in this case. Accordingly, while Defendants believe

   the voluntary dismissal is procedurally improper for having been filed while the case was

   stayed without moving to lift the stay, Defendants do not oppose dismissal of this case.

           The Court retains jurisdiction to hear Defendants’ forthcoming motion for fees and

   costs notwithstanding dismissal of the case. Cooter & Gell v. Hartmarx Corp., 496 U.S. 384,

   396 (1990) (dismissal of complaint does not deprive district court of jurisdiction to award

   attorney’s fees under Rule 11); Jackson v. Cintas Corp. 425 F.3d 1313, 1316 (11th Cir. 2005)

   (district court retains jurisdiction to decide Rule 11 motion notwithstanding dismissal of case);

   see also Bldg. Innovation Indus., L.L.C. v. Onken, 473 F. Supp. 2d 978, 983 (D. Ariz. 2007)

   (voluntary dismissal under Rule 41 did not terminate jurisdiction over defense motion filed

   after dismissal for attorney’s fees under 35 U.S.C. § 285).




                                                     2
Case 6:16-cv-00409-CEM-KRS Document 90 Filed 05/13/19 Page 3 of 4 PageID 1368




          Dated this 13th day of May, 2019.

    s/_Hillary A. Brooks___
    Hillary A. Brooks                              Richard E. Fee
    Admitted Pro Hac Vice                          Florida Bar No. 813680
    Delfina S. Homen                               Kathleen M. Wade
    Admitted Pro Hac Vice                          Florida Bar No. 127965
    BROOKS QUINN, LLC                              Catherine F. Yant
    6513 132nd Ave. NE #378                        Florida Bar No. 104852
    Kirkland, WA 98033                             FEE & JEFFRIES, P.A.
    (503) 629-1559                                 1227 N. Franklin Street
    hillary@brooksquinn.com                        Tampa, FL 33602
    delfina@brooksquinn.com                        (813) 229-8008
    Lead trial counsel for Defendants 1964 Ears,   rfee@feejeffries.com
    LLC (OR), 1964 Ears LLC (WA), and 64           kwade@feejeffries.com
    Audio Inc.                                     cyant@feejeffries.com
                                                   Local trial counsel for Defendants 1964
                                                   Ears, LLC (OR), 1964 Ears LLC (WA), and
                                                   64 Audio Inc.




                                               3
Case 6:16-cv-00409-CEM-KRS Document 90 Filed 05/13/19 Page 4 of 4 PageID 1369




                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on May 13, 2019, I filed and true and correct copy of the

   foregoing with the Clerk of the Court by using the CM/ECF system, which will send a notice

   of electronic filing to all counsel of record.

                                                    s/ Delfina S. Homen
                                                    Hillary A. Brooks
                                                    Admitted Pro Hac Vice
                                                    Delfina S. Homen
                                                    Admitted Pro Hac Vice
                                                    BROOKS QUINN, LLC
                                                    6513 132nd Ave. NE #378
                                                    Kirkland, WA 98033
                                                    (503) 629-1559
                                                    hillary@brooksquinn.com
                                                    delfina@brooksquinn.com
                                                    Lead trial counsel for Defendants 1964 Ears,
                                                    LLC (OR), 1964 Ears LLC (WA), and 64 Audio
                                                    Inc.

                                                    Richard E. Fee
                                                    Florida Bar No. 813680
                                                    Kathleen M. Wade
                                                    Florida Bar No. 127965
                                                    Catherine F. Yant
                                                    Florida Bar No. 104852
                                                    FEE & JEFFRIES, P.A.
                                                    1227 N. Franklin Street
                                                    Tampa, FL 33602
                                                    (813) 229-8008
                                                    rfee@feejeffries.com
                                                    kwade@feejeffries.com
                                                    cyant@feejeffries.com
                                                    Local trial counsel for Defendants 1964 Ears,
                                                    LLC (OR), 1964 Ears LLC (WA), and 64 Audio
                                                    Inc.




                                                     4
